 JOHN MAROON TRUCKING SERVICE87Upon the entire record in this case, we find that the followingemployees of the Employer constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act:All production and maintenance employees at the Employ-er'sHammonds Ferry Road plant at Baltimore, Maryland, includingtruckdrivers, plant and production clericals, shipping and receivingclerks, laboratory employees, leadmen and leadwomen, but excludingoffice clericals, professional employees, guards, and supervisors asdefined in the Act.[Text of Direction of Election omitted from publication.]John Maroon Trucking ServiceandLawrence S. Tate.Case No.14-CA-3492.December 17,1965DECISION AND ORDEROn September 27, 1965, Trial Examiner Wellington A. Gillis issuedhisDecision in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint be dismissed, as setforth in the attached Trial Examiner's Decision.Thereafter, theGeneral Counsel filed exceptions to the Trial Examiner's Decision anda supporting brief, and the Respondent filed a brief in answer to theGeneral Counsel's brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Trial Examiner's Decision, the excep-tions, and the briefs, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, with the followingmodifications.We find, in agreement with the Trial Examiner, that the GeneralCounsel has failed to prove by a preponderance of the evidence thatthe Respondent refused to reemploy Lawrence Tate because he engagedin protected concerted activity or because he filed a charge with theBoard; or that the Respondent refused to reemploy Roy Clark becausehe engaged in protected concerted activity.We do not, however, agreewith the Trial Examiner's conclusion that Clark's on-the-job protest156 NLRB No. 13. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas not a protected activity.Nor do we deem it necessary to passupon the Trial Examiner's statements in his section entitled "Analysisand Conclusions," to the extent that they imply that an employer mayassert "a contract right" to refuse to employ an individual becauseof such individual's protected concerted activity, or that an individ-ual's motive in filing an unfair labor practice charge with the Boardis an issuein any Board proceeding which ensues, as such matters arein any event irrelevant herein.The issue in this case is the reason forthe Respondent's refusal to reemploy Tate and Clark; as we havefound, in agreement with the Trial Examiner, that the record fails toestablish. that the Respondent's reason was an unlawful one, we shalldismiss the complaint.[The Board adopted the Trial Examiner's Recommended Orderdismissing the complaint.]TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEUpon a chargefiled on October 28, 1964, by Lawrence S. Tate, an individual, theGeneral Counsel for the National LaborRelations Board, hereinafter referred to asthe Board, issued a complaint and an amended complaint on December14, 1964, andJanuary 12, 1965, respectively,againstJohn Maroon TruckingService, hereinafterreferred to as the Respondentor the Company,alleging violations of Section 8(a) (3)and (1)and Section 2(6) and(7) of the National LaborRelationsAct, as amended(61 Stat.136), hereinafterreferredto as theAct.The Respondentthereafter filed atimely answer to the complaint denying the commissionof any unfairlabor practices.On January 25,-1965,pursuant to notice,a hearingwas heldin Salem, Illinois,beforeTrialExaminer WellingtonA. Gillis, at whichall partieswere represented bycounsel and were affordedfull opportunityto be heard, to examine and cross-examine,witnesses,and to introduce evidence pertinent to the issues.At the hearing, basedupon an amended charge having beenfiled by the Charging Party on January 13, 1965,the General Counsel's motionto furtheramendthe complaintto allege a Section.8(a)(4) violationwas granted without objection.Subsequent to the close of thehearing a timely "Memorandum"was filedby Counsel for the General Counsel.Uponthe entire record in this case,and from myobservation of the witnesses andtheir demeanor on the witness stand, and uponsubstantial,reliable evidence "con-sidered along with the consistency and inherentprobabilityof testimony"(UniversalCameraCorp. v. N.L.R.B.,340 U.S. 474, 496),I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OP THE RESPONDENTThe Respondent maintains its office and principal place of business in Centralia,Illinois, where it is engaged in the trucking and excavating business.The Respondent,in the course of such operations, annually receives at its Illinois operation,goods andmaterials valued in excess of $50,000 directly or indirectly from points located outsidethe State of Illinois.In the course of its business,the Respondent also furnishesannually services valued in excess of$50,000 to several large Illinois corporations,each of whom is engaged in operations or annually performs services of significantdollar proportions outside the State of Illinois.The parties stipulated,and I find, that.the Respondent is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.IT.THE LABOR ORGANIZATION INVOLVEDThe parties admit,and I find, that International Hod Carriers',Building and Com-mon Laborers'Union of America,AFL-CIO, Local No.19, hereinafter referred toas the Union or Local 19,is a labor organization within the meaning of Section 2(5)of the Act. JOHN MAROON TRUCKING SERVICEIII.THE ALLEGED UNFAIR LABOR PRACTICES89A. The issuesWhether the Respondent refused to reemploy laborers Roy Clark and LawrenceTate on its North End sewer line construction project when, after a the 3-week shut-down, work resumed on November 5, 1964,1 and, if so, whether such refusal, in thecase of Clark, was based upon Clark's earlier on-the-job protest to John Maroon,owner of the Respondent, that Maroon was performing Laborers' work, and, in thecase of Tate, was predicated upon the fact that he had filed an unfair labor practicecharge the week before.B. The facts1.Prefatory statementThe Respondent and Local 19 have at all times material to the issues in this casemaintained a contractual relationship covering"all building construction labor withinthe city limits of Centralia,Illinois, andsuch additional area as Local 19 normallyservices."Pursuant to the terms of the existing union shop and nondiscriminatoryexclusive referral contract,theUnion maintains and operates a hiring hall, underwhich the Respondent requests, and the Union refers, laborers as needed.2 The con-tract reserves to the Respondent the right to accept or reject applicants referred byLocal 19, but prohibits the Respondent from hiring personnel on the job without theUnion's approval.Thus, it is provided in article I, section 3, that:(2)The Employer shall request the Union to refer applicants as required andshall not solicit applicants directly and shall not in any manner circumvent theUnion in the recruitment of applicants for employment.(6)The Employer reserves and shall have the right to accept or reject, toemploy or not to employ, any persons furnished by the Union, or to dischargefor cause any employee who has been accepted but who subsequently provesunsatisfactory to the Employer.The hiring hall referral system operated by Local 19 is based upon the utilization oftwo files, one called a "working list" and the other an eligibility or "non-working list." 3The "working list" is made up on the names of all registered laborers who have beenreferred to jobs and are either actually engaged in work or, because the job to whichthey had been referred has halted temporarily, they have an expectancy of being calledback to their work.4The "non-working list" is comprised of the names of registeredlaborers who are out of work and are waiting to be referred to a new job. Laborerswho are laid off at the termination of their work assignment apprise the union hall ofsuch fact, and their application sheets are then taken from the "working list" and.placed at the bottom of the "non-working list."Thus, as calls from employers comein requesting laborers, the job openings are filled by referring men from the top of the"non-working list."However, to be referred a person must be present and availablein the union hall at the time of a job opening, and, if the top man with priority is notpresent, the next person on the list who is present in the hall is referred out, and.the application sheet of the absent "top" man is then placed at the bottom of the"non-working list." If a call comes in for a laborer, however, and no "non-workinglist" people are in the hall, a "working list" man, who, while waiting for his own jobto reopen, happens to be in the hall, may be sent out. .1Unless otherwise set forth, all dates refer to 1964.2Notwithstanding an affirmative statement contained In the Respondent's answer whichalludes to the employment of "union members"furnished by the Union"in accordancewith the regular and usual hiring practices of the Union," legality of the hiring hall prac-ticewas neither challenged in the complaint nor litigated at the hearing and, accordingly,is not in issue in this proceeding.3These lists are not,in fact, lists,but rather are piles of work applications stackedone on top of the other and kept in two filing cabinet drawers. For clarity purposes,however, they will be referred to herein as lists.4In other words, as far as the Union Is concerned,all laborers on the "working list"at any given time are considered to be employed and therefore,with one exception here-inafter noted, are not eligible to be referred to a new job. In this connection, however,a laborer who chooses to remain on the Union's "working list"after the job to whichhe was referred is temporarily shut down, has the right to return to 'his job withthatemployer when the particular work or job on which he previously was employed againopens up. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The alleged unlawful conductDuring the fall months of October through January 5, 1965, the Respondent, per-forming under a subcontract with Millstone Construction Company, was engaged inthe laying of sewer and water lines on the outskirts of Centralia.On Wednesdaymorning, October 7,in connection with the sewer line being constructed to the Seiglerplant, John Maroon,owner of the Respondent,calledLee Hiltibidal,business repre-sentative for Local 19, told him that he was ready to start at the north end, and askedfor two laborers, pursuant to which request the Union referred employees HowardQueen and Tom Campbell.At noon on this date,pursuant to Maroon's request ofHiltibidal,Roy Clark,one of the alleged discriminatees,was also sent to the north endproject.On the following day, Thursday, October 8, presumably at Maroon's requestfor an additional laborer, Lawrence Tate, the Charging Party and the other allegeddiscriminatee,was referred to the north end project.5The record reveals that all four of these laborers worked for the Respondent onOctober 8-and 9, and that,during the following week,when there appears to havebeen employment for but two of Local 19's referrals, only Queen and Campbellworked the jobs Thereafter, while waiting for a right-of-way clearance, the job wasshut down and did not reopen until November 5.Sometime during the day on October 8, Maroon and Clark became involved in anargument concerning the setting of batter boards, work to which Clark had beenassigned and on which Maroon,himself,also was engaged.On this occasion, Clarkchallenged Maroon concerning the latter's right to perform the work, and, as testifiedto by Clark, "I told him to lay off our work, that if we was shorthanded, that if heneeded any more men to go to our hall and get them. Clark further testified thatMaroon replied that "he wasn't going to get any more, that he had enough out there,that he wasn't going to quit doing that work, that he didn't have anybody out therethat knew what they were doing and somebody had to do the work."Maroon, takingthe position that one man was all that was needed but that Clark was not doing thework properly, testified that "Mr. Clark didn't seem to know what he was doing, andwe talked about it and he wanted me to put on another laborer and I told him, 'no.'I said, 'This is a one-man job.' So I helped him set those batter boards that day to seethat they were right because I didn't want to come down, go down to the next man-hole,maybe six inches low or six inches high, and I helped him check those batterboards."Early the following morning, October 9, after Clark had apprised Hiltibidal of thematter, Hiltibidal and William Huebner, Local 19's secretary, went out to the jobsitewhere Hiltibidal encountered Maroon.During the course of an argument betweenthe two, Maroon admitted,in answer to Hiltibidal's inquiry,that he had been assistingClark in setting batter boards.As testified to by Huebner, Maroon replied that "inan attempt to get the job started right that he was setting batter boards and trying toline the job up."Maroon further stated,according to Hiltibidal,that Clark did notknow how to do anything on the job, and,in reply to Hiltibidal's request that Maroonrefrain from further performing this work,Maroon answered that "he was going tocontinue until the job got straightened out." 75It would appear that these men, Queen,Campbell,Clark, and Tate, were referred inthat order on the basis of their respective positions at the top of the "non-working list."6 On Thursday and Friday,October 15 and 16,of this week,when the need for addi-tional laborers arose,and again when the job reopened in November,the Respondent,confronted with work jurisdictional claims of Laborers'Local 581,with whom the Re-spondent also has an exclusive hiring hall contract,employed two referrals from Local581.As will be noted hereinafter,although the Respondent'saction in employing thetwo Local 581 men on October 15 appears to have been the real basis for the complaintsof Clark and Tate against the Respondent,the work jurisdictional dispute between Local19 and Local 581 is in no way made an issue in this proceeding,nor is the Respondent'saction in capitulating to Local 581's ultimatum to put on its men alleged as a violationor asserted by the General Counsel in support of the Section 8(a) (3) and(4) violationsas to Clark and Tate, respectively.In addition to Huebner and Hiltibidal's testimony,the testimony of Clark,who, atsome point,entered into the conversation,and Maroon,reflects that,on this occasion,Maroon made known his feelings concerning Clark's inability to perform the work. Thus,Clark testified that Maroon stated that he had been performing the work "because Ididn't have anybody out there who knew how to lay batter boards or lay tile," andMaroon testified that, in reply to Hiltibilal's question as to why he was doing Laborer'swork, he told Hiltibidal that "the man you sent me don't know how to do it." JOHN MAROON TRUCKING SERVICE91According to the further testimony of Hiltibidal, at some point in the argument,Maroon told Hiltibidal "that he didn't want Clark dispatched there because Clark wasa troublemaker."Maroon also told Hiltibidal that "Tate is no good," and that "Idon't want either one on the job."Maroon, on the verge of letting Clark go, bowed toHiltibidal's suggestion that he not fire him.After the conversation was concludedand Hiltibidal and Huebner had left, Maroon continued to assist Clark in settingbatter boards until Maroon put Queen on the job.Queen, according to Maroon,proved himself capable, and for the remainder of the job performed by himself thework of setting batter boards.Thereafter, on November 5, the right-of-way having been obtained, the projectresumed.According to the testimony of .Hiltibidal, Maroon called him at 7 a.m. onNovember 4, "or thereabouts," and informed him that he was going to start thenorth end project again, and requested two men.Hiltibidal told Maroon that, accord-ing to their agreement, all four boys (referring to Queen, Campbell, Clark, and Tate)were eligible to go back on the job, to which Maroon replied that he would not hireRoy Clark or Tate.8 Thus, in filling Maroon's two referral requests for November 5,Hiltibidal decided to send Queen, who had top priority for the job, and Otto Metcalf,who was the top man eligible for referral on the Union's "non-working" list .9Queen and Metcalf, along with two laborers from Local 581, worked on thenorth end project off and on during the month of November.10No work was per-formed on the north end project during the month of December until the 28th, atwhich time Metcalf and Queen returned and worked from December 28 throughJanuary 4 and 5, 1965, respectively, which was the last day that any work was doneby the Respondent on the north end project.Thus, from the November 5 reopening of the Respondent's north end projectthrough its apparent completion on January 5, 1965, Maroon had need for but twoof Local 19's laborers; Queen, who worked a total of 14 full and 2 partial days, andMetcalf, who worked 11 full and 2 partial days.During this period no furtherreferrals for the north end project were requested, and, accordingly, neither Clarknor Tate, nor anyone else, was subsequently referred to, or employed by, Maroonon his north end project.However, and notwithstanding the fact that under theUnion's hiring hall referral system, by voluntarily retaining their names on the"working list" until the middle of January 1965, Clark and Tate made themselvessIiltibidal testified that when he asked Maroon for his reason, Maroon stated that"Clark is a loudmouth and a troublemaker," and also that "Tate has got me fouled upwith the National Labor Relations Board, I will not have him on my job."Maroon, whotestified that be did not call or talk with Hiltibidal about the resumption of work, eitherbefore or on November5,andthat it was solely through his call to Campbell that theUnion was put on notice as to his need for calling back two former employees, testifiedthat on November 6 (the day after Maroon assumed work), he (Maroon), in need of acouple ofmen fora different job not here involved, talked with Iiltibidal and told him"I didn't want Clark and I didn't want Tate because they weren't good help" and alsostated, "Now they've got me messed up with the Labor Board." In resolving this testi-monial conflict, I must state that neither Hiltibidal nor Maroon impressed me as com-pletely credible in giving testimony.Hiltibidal appeared confused on many points,including dates and his operation of the hiring hall, and changed his testimony manytimes,whileMaroon, also hazy on a number of matters, repudiated a portion of hispretrialaffidavit given to the Board agent on November 6 by testifying that he did notcallHiltibidal for men when the job opened on November 5. In view of the seriousnessof such repudiation by Maroon, I find, as testified to by Hiltibidal, that Maroon did makea requeston November 4 for two men, but also find, in view of Hiltibidal's later testi-mony that the reason why Maroon would not hire Clark or Tate on November 5 was"because he(Maroon) told me for the simple reason that they wouldn't work," thatMaroon's version of his statements to Hiltibidal concerning Clark and Tate, which Icredit, isthe more accurate of the two.9Campbell, who would have hadsecondpriority for the job over either Clark or Tate,had the day before removed himself from Local 19's hiring hall in favor of the IronWorkers.Oddly enough had Campbell not made this move and had been available forreferralon this date, in view of the fact that no further job openings on Respondent'snorth endproject were at anytimethereafter forthcoming, it would appear that thisentirematter would not have arisen.10The records disclose that the four employees worked at least a portion of 8 daysthrough November 18, and that Queen worked an additional day during this period andagain on November 23, which was the last day that any work was performed on thenorth end project in November.All four laborers were transferred by the Respondentto other projects during the remainder of the month. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDeligible only for referral back to the Respondent's north end project (in the eventthat additional men were needed), Tate was accepted by Maroon on a different proj-ect commencingon November 24, when, in response to a request for two men,Hiltibidal sent Tate and his father, Ivan Tate.11Analysis and ConclusionsThe General Counsel contends that on November 5, when work on the projectresumed,Maroon refused to accept the referral of Clark because the latter hadearlier protestedMaroon's performing Laborers' work and refused to accept thereferral of Tate on the ground that he had shortly before, on October 28, filed withthe Board an unfair labor practice charge.The Respondent, in denying these allegations, asserts that it has at no time refusedto employ any man sent out by the Union,- including Clark and Tate; that onNovember 5 Queen had top referral priority for one of the two job openings, andthat the decision to send Metcalf rather than either Clark or Tate was made by theUnion and not by the Respondent; and that the Respondent was within its rightunder the contract in telling the Union that it did not want Clark or Tate referred.Prior to treating the contentions raised by the parties, and apart from the meritsof the arguments raised, I feel compelled to state that, in my opinion, the true basisfor the original complaints of the two charging individuals herein, as well as Local19, is not that they were discriminated against by the Respondent because of anyunionactivity on their part, but rather, the fact that they were displaced on thenorth end job on and after October 15 by two referrals from Local 581. The recordamply demonstrates that a week or so before the occurrence of the incidents allegedherein as violative of the Act, namely, the refusal to hire on November 5, both ofthe alleged discriminatees, as well as Hiltibidal of Local 19, were at odds withMaroon over his permitting Local 581 to encroach upon Local 19's geographicalterritory.Thus, the two identical letters signed by Clark and Tate, dated October 19,and prepared by Hiltibidal and Huebner at Local 19's offices, and submitted to theBoard's Regional Office, allege as possible violations only the fact that Clark andTate had been displaced by Local 581 laborers. Both Clark and Tate, in testifying,agreed that at that time they had no other grievance or complaint against theRespondent.12As in part noted heretofore, it apears that at times material to thisproceeding, there existed an honest dispute as to whether the Respondent's northend project contractually came within the geographical jurisdiction of Local 19 orLocal 581, and that the Respondent'sdecisionon or about October 15 to split thework between referrals from both organizations was arrived at independent ofunlawful motivationconcerningClark or Tate. In any event, and notwithstandingtestimony of Hiltibidal indicating the existence of continued resentment by himtowardMaroonin this regard,the complaint issued by the Regional Office andthe position assertedby the General Counsel in support thereofdoes not allege theRespondent's action inhiring two Local 581 laborers on October 15 and again onNovember 5 as unlawful.Accordingly, and apart from the fact that the grievances of Clark and Tate whichoriginally motivated them in seeking Board relief do not merit such, we proceed tothe question of whether the Respondent refused to hire Clark and/or Tate on andafter November 5 for unlawfulreasons.The crucial and, for the most part, uncon-troverted facts disclose that, upon reopening the north end project on November 5,there were but two job openings for Local 19 referrals; Maroon, the day before, hadrequested of Hiltibidal that two men be referred; under theexistingreferral system,Queen had top priority for one of the two jobs, and was referred; and Hiltibidal,"Although Hiltibidal's testimony is certainly confusing, if not conflicting, as to whetheron this occasion he referred Tate "to test him (Maroon) out for sure to see if he willor not" employ Tate, or whether, in Hiltibidal's absence, Tate was sent because, althoughon the "working list" and therefore not eligible for any job other than the Respondent'snorth end project, "he was the only one available to go," it is clear that Maroon acceptedthe referral of Tate on November 24 and that Tate finished the work, to which he wasassigned.32 The formal unfair labor practice charge filed by Tate on October 28 alleges only thatTate had been displaced on October 15 by a Local 581 laborer. It should be further,noted that, notwithstanding the issuance on December 14 of the 8(a) (3) complaintalleging the November 5 refusal to hire Clark and Tate, the record contains no chargealleging such refusal or containing an 8(a)(4) allegation prior to the amended charge.filedbyTate on January 13, 1965. JOHN MAROON TRUCKING SERVICE .93given to understand by Maroon that he would not accept either Clark or Tate, bothof whom, respectively, were immediately behind Queen in line for filling the vacancy,sent Metcalf, who was the top man on the "non-working list."Without attempting to pass upon the question of whether, under different circum-stances, a union must actually send it man to the jobsite before an employer can besaid to have rejected him, in view of the referral contract provision herein reservingto the Respondent the right to reject any person furnished by the Union, coupledwith Maroon's specific instructions on November 4 to the effect that he did not wantClark or Tate, I find without merit, notwithstanding its technical accuracy, theRespondent's two-fold argument that it at no time actually refused to employ anyonesent out by the Union, and that the decision to refer Metcalf, rather than eitherClark or Tate, was made by the Union and not by the Respondent. Thus, havingfound that the Respondent is estopped to deny that it refused to accept either Clarkor Tate, or that it was responsible for the decision not to refer them, the questionposed by the Respondent's final assertion is whether it was within its right under thecontract in refusing to accept their referral.In considering the validity of the respective positions of the parties in this regard,controlling is the fact that Section 8(a)(3) of the Act, as well as the existing refer-ral contract, permits the Respondent to reject or to refuse to employ any employeereferred by the Union for any reason, so long as the Respondent's motivation is notbased upon union consideration. 13On the other hand, were the evidence to revealthat Clark and/or Tate would have been employed on November 5 but for the factthat they engaged in protected activity, Section 8(a)(3) would prevent the Respond-ent from relying upon the contract in defense of its position.The sole basis upon which the General Counsel predicated his allegation concern-ing Clark is the fact that Clark, on October 8 and 9, protested to Maroon the latter'sperforming work on the job.While fully cognizant that under certain circumstancesa proper protest involving work to be performed under a union contract may con-stitute protected activity under the Act, I am of the opinion, and so find, that underthe circumstances here, Clark's on-the-job protest was not only unjustified but thathis conduct in engaging Maroon in an argument concerning the matter places itoutside the ambit of protected activity. It is evident, not only based upon Maroon'stestimony but on that of Clark and Hiltibidal as well, that Maroon considered Clarkas not capable of performing the assigned work properly, and that his work in set-ting batter boards was unsatisfactory. In addition, the fact that, even after theconference with Hiltibidal and apparently with the Union's acquiescence Marooncontinued to assist Clark until Queen subsequently took over the work and finishedthe job by himself, supports Maroon's position that he was not, in fact, attemptingto get by with one less referral from Local 19, and that, contrary to Clark's assertion,one man was all that was necessary to perform the work.14A finding that, underthese circumstanecs, Maroon is precluded from asserting his contract. right to refusethe further referral of Clark is, in my'opinion, clearly unwarranted.15-work performance in early. October, the Respondent justifiably considered Clark anunsatisfactory employee and for reasons relating thereto refused to accept his sub-13 In view of the fact that neither the General Counsel's arguments nor the testimonyby the union officials considers the Respondent's action with respect to Clark or Tate a"discharge" action, but rather, a "refusal to accept the referral" of the alleged dis-criminatees, for the purposes of this discussion it is presumed that. neither Clark norTate was considered an employee on November 5 (notwithstanding their right to bereferred back to the north end project under the Union's unilateral hiring hall procedure),and therefore, that the contract's article I, section 3(6), is applicable here only to theextent that it refers to the Employer's right-to accept or reject persons furnished by theUnion (as distinguished from that portion relating to "discharge for cause").14Nor does the record reveal that the alleged ground for Clark's protest to Maroon issupported by earlier history; for there is no indication that Maroon, in his contract rela-tions with the Union, had at any time attempted to use less than the number of Local 19laborers required to do a job by performing work himself, either for the purpose of cuttinglabor costs or in order to side step the union hiring hall.ze To hold otherwise lends itself to the- proposition that, under this type of referralcontract, any referred person whom the employer considers to be incapable of properlyperforming the.work, or who for other legitimate reasons may be considered less thanacceptable, may, with or without justification and under the guise of engaging in protectedactivity, protect his employment tenure or prevent his termination by merely protestingthe employer'smannerof operation under the contract. 94DECISIONS, OF NATIONAL LABOR RELATIONS BOARDSequent referral by the Union.According, I find that the General Counsel hasfailed to prove by a preponderance of the credible evidence that, in refusing to acceptthe referral of Clark on and after November 5, 1964, the Respondent violated Sec-tion 8(a)(3) and (1) of the Act.With-respect to Lawrence Tate,16 whom the General Counsel alleges to have beenunacceptable for referral solely on the ground that he filed an unfair labor practicecharge against the Respondent on October 28,. the evidence reveals that, althoughTate was in no way involved in the "batter board" incident on October 8 and 9,Maroon, on the latter date, which was several weeks before the October 28 chargewas filed, apprised Hiltibidal of the fact that "Tate is no good" and that he did notwant him on his job.Although, based upon Maroon's statement to Hiltibidal on-November 4 that he would not hire Tate, Hiltibidal did not refer him for the northend reopening on November 5, Hiltibidal's referral of Tate 3 weeks later onNovember 24 "to test" Maroon was accepted by.the latter without incident.Although Maroon admitted on the record that one of the reasons that he did notwant Tate was because Tate was known around the country as a troublemaker, whichmeant "generally it is petty things like jumping out of the ditch to call the businessagent if I pick up a shovel," the evidence discloses that, like Clark, Maroon consid-ered Tate to be other than a good worker and, based upon Hiltibidal's admission,Maroon communicated this to Hiltibidal as a reason for not hiring Tate (as well asClark) on November 5.Accordingly, in view of the above, and notwithstandingMaroon's statement to Hiltibidal which, based upon its context, I believe to havebeen but an afterthought, to the effect that "Now they've got me messed up with the'Labor Board," I find that the General Counsel has failed in its burden of provingby a preponderance of the credible evidence, that, in refusing to accept the referralof Lawrence Tate between November 5 and 24, 1964, the Respondent violated Sec-tion 8 (a) (3) and (4) of the Act.CONCLUSIONS OF LAW1.John Maroon Trucking Service is engaged in commerce within the meaning ofSection 2(6) and.(7) of the Act.2. International Hod Carriers', Building and Common Laborers' Union of Amer-ica,AFL-CIO, Local 19, is a labor organization within the meaning of Section 2(5)of the Act.3.The Respondent has not engaged in any unfair labor practices as alleged inthe complaint..RECOMMENDED ORDERIt is hereby recommended that the complaint be dismissed in its entirety.16 Lawrence Tate, the alleged discriminatee, is more frequently referred to In the recordas Steve Tate, and should not be confused with his father, Ivan Tate.Millwrights Local Union 1421,affiliated with United Brotherhoodof Carpenters&Joiners of America,AFL-CIO;L. A. Carter,Business.Representative[Jervis B. Webb Company of Georgia]andJohn H. Davis, Jervis B. Webb Company of Georgia, C. M.Yeatts, Jr., EarlCox.Cases Nos. 16-CB-247, 16-CB-9247-2, 16-CB-247-3, and 16-CB-247-4.December'17,1965DECISION AND ORDEROn September 14, 1965, Trial Examiner William Seagle issuedhisDecision in the above-entitled proceeding, finding that theRespondents had not engaged in unfair labor practices as alleged inthe complaint and recommending that the complaint be dismissed initsentirety, as set forth . in, the attached Trial Examiner's. Deci-156 NLRB No. 10.